ACCEPTED
                                                                                   03-14-00654-CR
                                                                                           5539235
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                               6/4/2015 9:10:58 AM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK
                IN THE THIRD COURT OF APPEALS
                    FOR THE STATE OF TEXAS
                                                                   FILED IN
                                                            3rd COURT OF APPEALS
JAMES PALACIO                                                   AUSTIN, TEXAS
                                                            6/4/2015 9:10:58 AM
V.                                                NO.   03-14-00654-CR
                                                              JEFFREY D. KYLE
                                                                    Clerk
THE STATE OF TEXAS

                 APPELLANT’S THIRD MOTION FOR
                EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE THIRD COURT OF APPEALS:

      COMES NOW, James Palacio, by and through his attorney of record,

Linda Icenhauer-Ramirez, and files this his Third Motion for Extension of

Time to Brief and in support thereof, would show the Court the following:

                                     I.

      That the above-styled and numbered cause is styled The State of

Texas v. James Palacio, Cause Number D-1-DC-14-904021 in the 427th

Judicial District Court of Travis County, Texas. Appellant was sentenced on

September 26, 2014.

                                     II.

      Appellant was convicted of aggravated assault and punishment was

assessed at thirty years imprisonment.

                                    III.

      Appellant’s notice of appeal was filed on October 6, 2014.        The
reporter’s record was filed on January 30, 2015 and the clerk’s record was

filed on January 26, 2015. The due date for the brief is Monday, April 20,

2015.

                                       IV.

        This is Appellant’s third motion for extension of time to file his brief.

Appellant respectfully requests a forty-five day extension of time to file the

brief, which would make such brief due on Sunday, July 19, 2015. The next

working day is Monday, July 20, 2015.

                                       V.

        The undersigned attorney has begun reading the record in this case but

has been unable to complete the brief due to necessary work needed to be

completed on several other appeal cases and due to her busy schedule in

both the district and county courts of Travis and Williamson Counties. She

has recently completed and filed briefs in the cause of State of Texas v.

Brian Roland Chandler, Cause No. 03-14-00547-CR and in the causes of

State of Texas v. Troy Williams, 03-14-00229-CR and 03-14-00228-CR.

Yesterday she completed and filed petitions for discretionary review in the

Court of Criminal Appeals in the causes of Rodolfo Cisneros v. State of

Texas, Cause Nos. 03-13-00206-CR, 03-13-00207-CR, 03-13-00208-CR

and 03-13-00209-CR.        She is completing work on the brief in Leonardo
Cantos v. State of Texas, No. 03-14-00585-CR and as soon as that brief is

done, she will devote her full attention to this brief.    She asks that this

extension be granted so that she may effectively represent Appellant and so

that justice may be done in this case.

                                         Respectfully Submitted,

                                         /s/ Linda Icenhauer-Ramirez
                                         LINDA ICENHAUER-RAMIREZ
                                         Attorney at Law
                                         1103 Nueces
                                         Austin, Texas 78701
                                         (512) 477-7991
                                         FAX #: (512) 477-3580
                                         SBN: 10382944

                                         ATTORNEY FOR APPELLANT


                   CERTIFICATE OF COMPLIANCE

     I hereby certify that this motion was computer generated and contains
491 words, as calculated by the word count function on my computer.
                                       /s/ Linda Icenhauer-Ramirez
                                      LINDA ICENHAUER-RAMIREZ



                      CERTIFICATE OF SERVICE

      I, Linda Icenhauer-Ramirez, hereby certify that a true and correct
copy of the foregoing Appellant’s Third Motion for Extension of Time to
Brief was e-served to the Travis County District Attorney's Office on this the
4th day of June, 2015.
                                      /s/ Linda Icenhauer-Ramirez
                                      LINDA ICENHAUER-RAMIREZ